Citation Nr: 0213303	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-18 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative changes of 
the left foot with cavus and degenerative arthritis of the 
right foot, secondary to the veteran's service-connected 
chronic lumbar syndrome.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty for more than 20 years and 
retired in May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, amongst other issues, denied 
service connection for degenerative changes of the left foot 
with cavus and degenerative arthritis of the right foot.   In 
a September 2001 supplemental statement of the case (SSOC), 
the issue was recharacterized and appropriately phrased as 
entitlement to service connection for degenerative changes of 
the left foot with cavus and degenerative arthritis of the 
right foot, secondary to the veteran's service-connected 
disability of chronic lumbar syndrome.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).


REMAND

The veteran and his representative maintain that the 
veteran's degenerative changes of the left foot with cavus 
and degenerative arthritis of the right foot are the result 
of his service-connected chronic lumbar syndrome.  

The veteran submitted a request for a video conference 
hearing to the Board in October 2000.  The veteran has a 
right to such a hearing.  38 U.S.C.A. § 7107(b) and (e) (West 
Supp. 2002); 38 C.F.R. § 20.700(a) and (e) (2001).  
Therefore, a video conference hearing should be scheduled for 
him pursuant to 38 C.F.R. § 20.700(e) (2001).  

Additionally, during the pendency of this appeal there has 
been a significant change in the law; i.e., the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The VCAA had not been enacted when the RO originally 
adjudicated the appellant's claim, and the RO has not 
notified the veteran of its provisions, what assistance VA 
would provide, what evidence, if any, the veteran should 
provide or readjudicated his claim pursuant to VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)..

Accordingly, this case is REMANDED to the RO for the 
following action: 

1. Assure that all notice and development 
required by the VCAA has been done, to 
include notifying the veteran of any 
information and evidence necessary to 
substantiate his claim and notifying him 
of what evidence the RO will request or 
obtain on his behalf, and what evidence 
it is his responsibility to present.

2.  Schedule a video conference hearing 
before the Board for the veteran.  He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2001).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


